Name: Council Regulation (EEC) No 563/91 of 4 March 1991 on action by the Community for the protection of the environment in the Mediterranean region (Medspa)
 Type: Regulation
 Subject Matter: regions and regional policy
 Date Published: nan

 9 . 3. 91 Official Journal of the European Communities No L 63/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 563/91 of 4 March 1991 on action by the Community for the protection of the environment in the Mediterranean region (Medspa) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, pursuant to Article 130r of the Treaty, one of the objectives of action by the Community relating to the environment is to preserve, protect and improve the quality of the environment ; whereas, in preparing this action, the Community is required to take account, inter alia, of environmental conditions in the various regions of the Community and of the economic and social devel ­ opment of the Community as a whole and the balanced development of its regions ; Whereas, pursuant to Article 2 of the Treaty, the Commu ­ nity has as its task, inter alia, to promote throughout the Community a harmonious development of economic acti ­ vities, a continuous and balanced expansion and an increase in stability ; Whereas certain action for the protection of the environ ­ ment in the Mediterranean region can be carried out more successfully by the Community than by individual Member States ; Whereas the Council resolution of 7 February 1983 on the continuation and implementation of a European Community policy and action programme on the envi ­ ronment ( 1982 to 1986) (4) includes protection of the Mediterranean region among the areas in which it is particularly important for Community action to be carried out ; wheres this area was again included in the resolution of 19 October 1987 on the continuation and imple ­ mentation of the abovementioned policy and action programme from 1987 to 1992, which listed overall and integrated environmental protection of the Mediterranean region as one of the priority areas ; Whereas in its communication on the protection of the environment in the Mediterranean basin (6) submitted to the Council on 24 April 1984, the Commission under ­ took to formulate a strategy and plan of action for the protection of the environment in this region ; whereas the latter were defined in the communication to the Euro ­ pean Parliament, the Council, and the Economic and Social Committee on the protection of the environment in the Mediterranean region, adopted by the Commission on 14 November 1988 ; Whereas, in view of the ecological sensitivity of the Medi ­ terranean environment and the pressures to which it is exposed, the environmental operations carried out at regional, national, Community and international level must be intensified and made more effective ; Whereas, since the region forms an ecological entity, protection of the Mediterranean would be inconceivable without a combined effort by all the coastal States ; Whereas, by virtue of geomorphological and socio ­ economic similarities, the Atlantic coast of the Iberian peninsula, south of the river Tagus, is an ecological entity linked with the Mediterranean region ; Whereas the Community should contribute to implemen ­ tation of the environmental operations by providing financial support for certain specific measures ; Whereas a management committee should be set up to assist the Commission in implementing this Regulation ,(') OJ No C 80, 30 . 3 . 1990, p. 9 , and OJ No C 25, 1 . 2. 1991 , p . 2. (2) OJ No C 19, 28 . 1 . 1991 . (3) OJ No C 332, 31 . 12 . 1990, p. 116 . C OJ No C 46, 17 . 2. 1983 , p. 1 . 0 OJ No C 328 , 7. 12. 1987, p. 1 . (*) OJ No C 133, 21 . 5 . 1984, p. 12. No L 63/2 Official Journal of the European Communities 9 . 3 . 91 HAS ADOPTED THIS REGULATION : Article 1 1 . Community action for the protection of the environ ­ ment in the Mediterranean region (Medspa), hereinafter referred to as the 'Medspa' action, is hereby instituted. 2. The Medspa action shall cover the entire Mediter ­ ranean region, both within the Community and outside it, together with the Spanish and Portuguese territories of the Iberian Peninsula south of the river Tagus not on the Mediterranean coast, hereinafter referred to as the 'region concerned'. Article 2 The objectives of the Medspa action shall be :  to intensify efforts to protect and improve the quality of the environment and increase the effectiveness of Community environment policy and measures in the region concerned,  to help make the environmental dimension a more integral part of action taken by the Community pursuant to other Community policies,  to increase cooperation and coordination on protec ­ tion of the environment in the region concerned by integrating Community action and the operations carried out at regional , national and international level,  to encourage the transfer of the appropriate technolo ­ gies to protect the Mediterranean environment. Article 3 1 . The budgetary resources allocated to the Medspa action will be shown in the annual appropriations in the general budget of the European Communities, account being taken of the financial perspective and within the limit of the budget funds available for that year. 2. The abovementioned budgetary resources shall be used in accordance with this Regulation . 3 . The amount estimated necessary for the execution of the Medspa action during the first two years is ECU 25 million . Article 4 Priority measures for the first five-year phase of the Medspa action are listed in the Annex. For the second five-year phase, the priority measures will be reviewed in accordance with Article 13 . Article 5 1 . The financial support provided for in this Regula ­ tion may be granted in respect of operations correspond ­ ing to the priority measures referred to in Article 4. 2. Operations benefiting from aid under the Structural Funds or other Community financial instruments shall not qualify for the financial support provided for in this Regulation . 3 . The financial support may be granted in respect of the operations referred to in paragraph 1 where they have environmental protection as their principal objective. Article 6 1 . All natural or legal persons and associations bearing ultimate responsibility for the execution of the operations referred to in Article 5 may qualify for financial support. 2. The financial support shall take the form of :  capital grants towards investment in projects other than infrastructure projects, or  financial contributions towards pilot or demonstration schemes, towards measures designed to provide the information necessary for the execution of the Medspa action or of the technical assistance measures imple ­ mented on the initiative of the Commission, or  interest rebates for infrastructure projects, or  repayable advances decided on a case-by-case basis. Article 7 Community financial support for the operations referred to in Article 5 shall be subject to the following limits :  a maximum of 50 % of the total cost in the case of public investment projects, and pilot or demonstration schemes,  a maximum of 30 % of the total cost in the case of private investment projects for non-commercial purposes,  1 00 % of the total cost of information and public ­ awareness campaigns and of the costs of executing the measures implemented on the initiative of the Commission . Article 8 1 . In order to guarantee the success of the operations carried out by beneficiaries of Community financial support, the Commission shall take the necessary measures to :  verify that operations financed by the Community have been properly carried out,  prevent and take action against irregularities,  recover any sums unduly paid as a result of irregular ­ ities or negligence. 2. Without prejudice to audits carried out by the Court of Auditors in liaison with the national audit bodies or competent national departments pursuant to Article 206a of the Treaty or to any inspection carried out on the basis 9. 3. 91 Official Journal of the European Communities No L 63/3 of Article 209 (c) of the Treaty, Commission officials or employees may carry out on-the-spot-checks, including sample checks, in respect of operations financed under the Medspa action . Before carrying out an on-the-spot check, the Commis ­ sion shall give notice to the beneficiary concerned with a view to obtaining all the assistance necessary. 3 . For a period of three years following the last payment in respect of any operation, the beneficiary of financial support shall keep available for the Commission all the supporting documents regarding expenditure on the operation . Article 9 1 . The Commission may reduce or suspend payment of financial support in respect of any operation if it finds an irregularity or a significant change affecting the nature or conditions of the action or measure for which the Commission's approval has not been sought. 2. If the completion dates have not been respected or if a particular operation has been carried out in such a manner that payment of only part of the financial support allocated to it is justified, the Commission shall ask the beneficiary to submit his comments within a fixed period. Unless adequate justification is produced, the Commis ­ sion may cancel the remaining portion of that support. 3 . Any overpayment shall be returned to the Commis ­ sion. Interest may be charged on sums not repaid in due time. The Commission shall lay down the detailed rules for the implementation of this paragraph. Article 10 1 . The Commission shall ensure effective monitoring of the implementation of the Medspa action . Such moni ­ toring shall be carried out by means of reporting pro ­ cedures agreed jointly between the Commission and the beneficiary of the operation and by spot checks. The Commission shall report to the Committee referred to in Article 11 on the progress made in implementing the Medspa action, including the use made of appropria ­ tions. 2. For each multiannual action, the beneficiary shall submit progress reports to the Commission within six months of the end of each full year of implementation . In addition, a final report shall be submitted to the Commission within six months of completion of the operation ; for each operation to be implemented over a period of less than two years, the beneficiary shall submit a report to the Commission within six months of comple ­ tion of the action. The Commission shall determine the form and content of the reports. 3 . On the basis of the monitoring reports and pro ­ cedures referred to in paragraphs 1 and 2, the Commis ­ sion shall make any necessary adjustments to the amount of the financial support approved initially, to the condi ­ tions for granting that support and to the projected sche ­ dule of payments . 4. The Commission shall lay down the detailed rules for the implementation of this Article. Article 11 1 . For the purposes of executing the priority measures and the operations referred to in Articles 4, 5, 6 and 7, the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be deli ­ vered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer appli ­ cation of the measures which it has decided for a period of not more than one month from the date of such communication . The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the second subparagraph. Article 12 The list of operations which have received financial support shall be published for information purposes in the Official Journal of the European Communities. Article 13 The Medspa action shall be executed for an initial phase of five years starting on 9 March 1991 . In 1994 at the latest, the Commission shall submit a report to the Council containing an assessment of the experience of this first phase, accompanied by appropriate proposals, in particular with regard to the priority measures to be taken during the second five-year phase. In 1995 at the latest, the Council , acting by qualified majority, shall decide on the proposal for this second phase . Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 63/4 Official Journal of the European Communities 9 . 3 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1991 . For the Council The President J. F. POOS ANNEX MEDSPA ACTION 1 . Priority measures eligible under this Regulation A. Action in the Community  for coastal towns with fewer than 100 000 inhabitants and small islands : collection, treat ­ ment, storage and disposal of waste water and solid waste,  collection, treatment, storage, recycling and disposal of sewage sludge and toxic and dange ­ rous waste,  treatment of water from ships' tanks containing residues of oil and other chemicals,  integrated management of biotopes of Community interest in coastal regions,  protection of soil threatened or degraded by fire or desertification ; protection of land against coastal erosion . B. Action in non-Community Mediterranean countries  help with the establishment of the requisite environmental administrative structures,  technical assistance required for the establishment of environmental policies and action programmes. 2. Operations to deal with a problem likely, within a short time, to give rise to a lasting change in the ecological conditions in the area concerned may also be regarded as priority measures.